The opinion of the court was delivered by
Gibson, C. J.
If there is any rule established by universal assent, it is that words which impute an offence against morality, are no,t actionable unless the offence be indictable, or induce some legal disability. No one will pretend that perjury can be assigned in an extrajudicial oath; and to assert that every oath is judicial in the technical sense of the word, which it may be lawful and proper to administer, would ascribe to tribunals merely spiritual, the ordinary attributes of temporal authority: a connexion which no friend to the purity of religion would wish to see established. From lime immemorial Chsistians of every denomination have doubtless had their ecclesiastical courts; and to these is allowed full and free power to adjudicate on matters submitted to them. But when the civil magistrate is called in to punish for a disregard of the sanctions which they impose, it becomes a question, whether he can interpose, without perverting his power from its legitimate objects. Christianity .has been indefinitely said to be a part of the law of the land. The law undoubtedly avails itself.of the obligations of Christianity as instruments to accomplish the purposes of justice. But judicial oaths are not founded exclusively on the belief of the Christian’s revelation, a Jew or a Gentoo being allowed to swear in th.e form prescribed by his faith. Christianity is indeed recognized as the predominant religion of the country, and for that reason, are not only its institutions, but the feelings of its professors, guarded against insult from reviling or scoffing at its doctrines: so far it is the subject of special favour. But further the law does not protect it. Happily it neither needs nor endures the patronage of temporal authority, from contact with which, it is proved by all experience, to contract defilement. But perjury is punishable in the temporal courts, not for; its moral guilt, but its consequences to the public at large, in obstructing the administration of distributive justice. Its consequences however, do not affect the public at large, where it has been committed in an ecclesiastical court, inasmuch as they consist' in the obstruction of discipline among the members of the particular sect; and to punish it as an offence against the public, would be to treat it as what it clearly *14is not, and to enforce by tbe civil arm, the laws of a religious society; ail object foreign to the aim of temporal government. If, then, false, swearing in a spiritual matter, be not in reason, as it certainly is not in point of authority, an indictable perjury, what show of argument is there in favour of the position that words which impute it are actionable?
■ According to the principles of the action as now universally understood, it is not the infamy of the charge which constitutes the injury, but the danger created by it of sustaining a criminal prosecution or incurring a legal disability. This distinction is a guide which leads through every intricacy of circumstances, to at least, certainty of conclusion. It is of little account that the infamy is in fact the substantial injury. To have any law at all in the world, it is necessary that the consequences of human actions be determined beforehand by fixed principles, and not subsequently by the arbitrary discretion of the magistrate: and the law of slander as it is already established, is, if not as consistent with what may be thought natural justice, certainly more convenient in practice than the anomalous mass that would be produced by deciding every case on its circumstances, according to the dictates of reason or of passion. In any event we are not at liberty to declare the law otherwise than as we find it; and according to the authorities, with a single exception, the words laid and proved are not actionable.
Judgment affirmed.